       Case: 1:20-cv-00047-SA-DAS Doc #: 2-1 Filed: 03/18/20 1 of 2 PageID #: 8




                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

UNITED STATES OF AMERICA
upon the relation and for the use of the
TENNESSEE VALLEY AUTHORITY,
Plaintiff,

        v.                                                    No. 1:20-cv47-SA-DAS

AN EASEMENT AND RIGHT-OF-WAY
OVER 1.02 ACRES OF LAND, MORE
OR LESS, IN OKTIBBEHA COUNTY,
MISSISSIPPI, and
ELBERT J. DAY, JR.,
GARY LYNN DAY,
BRENDA J. HUNT,
Defendants.

                                DECLARATION OF TAKING

       The Tennessee Valley Authority, the authority empowered by law to acquire in the name

of the United States of America the property described in the Complaint of similar title filed in

this Court, hereby files this Declaration of Taking pursuant to 40 U.S.C. §§ 3114-3118 (2012)

and declares that said property is hereby taken for the use of the United States of America acting

by and through its agent, the Tennessee Valley Authority, and further declares that:

       1. The property interest taken in this action is the easement and right-of-way described in

Attachment 1 attached hereto and made a part hereof.

       2. Twelve Thousand Five Hundred Dollars ($12,500) is the amount estimated by the

Tennessee Valley Authority to be just and liberal compensation for the easement and right-of-

way taken. This amount will be tendered into Court for the use of the persons entitled thereto.

       3. A map showing the location of the easement and right-of-way taken is attached as

Attachment 2.



                                                 1
           Case: 1:20-cv-00047-SA-DAS Doc #: 2-1 Filed: 03/18/20 2 of 2 PageID #: 9




           4. The authority under which the easement and right-of-way is taken is the Tennessee

Valley Authority Act of 1933, as amended, 16 U.S.C. §§ 831 et seq. The public use for which

the easement and right-of-way is the erection, operation, and maintenance of electric power

transmission circuits and communication circuits.

           5. The Tennessee Valley Authority is of the opinion that the ultimate award probably

will be within any limits prescribed by Congress on the price to be paid.


                                                   TENNESSEE VALLEY AUTHORITY

                                                   s/Michael V. Bernier
                                                   Michael V. Bernier (MS BAR 103960)
                                                   James S. Chase (TN BPR #020578)
                                                   TVA GENERAL COUNSEL’S OFFICE
                                                   400 West Summit Hill Drive
                                                   Knoxville, Tennessee 37902-1401
                                                   Telephone      865.632.3045
                                                   Facsimile      865.632.2422
                                                   Email     mvbernier@tva.gov

                                                   Attorney for Plaintiff
97442730




                                                  2
